Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 12 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms:
"high" in claim 12
“broad” in claims 12
are relative terms which renders the claim indefinite.  The terms "diffraction", “spectral range”, and “resolution” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  These terms will be interpreted herein as “at least some”, i.e. at least some diffraction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gora et al. US2013/0310643 and further in view of Izatt et al. US2011/0222020.
For claim 1, 
Gora discloses 
a “device for obtaining optical coherence tomography (OCT) images from a subject (fig 1, 2; [0057-0060]) comprising: 
a miniature OCT capsule imaging probe (capsule structure in fig 2, capable of being handheld and also insertable into a subject to image luminal organs [0014-0015]) configured to obtain images of the subject, wherein the miniature OCT capsule imaging probe is sized to obtain OCT images from within the subject; and 
diffraction optics ([0067] describes optics arrangements as including a diffractive optical element and/or a diffraction grating).
Gora does not disclose “diffraction optics configured to mitigate wavelength dependent aberration in the images obtained by the OCT capsule imaging probe”.  Izatt teaches chromatic aberration in an OCT scanning system can be corrected with the use of a diffractive-refractive hybrid lens (DRHL; [0083])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Izatt into the invention of Gora in order to configure “diffraction optics configured to mitigate wavelength dependent aberration in the high-resolution images obtained by the OCT capsule probe” because it helps to correct chromatic aberration in an OCT scanning system ([0083]).
For claim 2, modified Gora discloses the “device of claim 1 wherein the diffraction optics comprise a diffractive lens (Izatt: DRHL; fig 9B; [0083])”.
For claim 3, modified Gora discloses the “device of claim 2 wherein the diffractive lens is positioned at a distal end of a compound lens within the OCT capsule imaging probe (Izatt: fig 10 shows the DRHL distal to the optical relay 408 as the compound lens and just proximal to the scanning subject)”.
For claim 4, modified Gora discloses the “device of claim 2 wherein the diffractive lens comprises a predetermined diffraction efficiency over a predetermined spectral range (Izatt: [0082] describes light source with a center wavelength of 828nm and a 68nm bandwidth and [0083] as correcting some measure of chromatic aberration)”.
For claim 5, Gora does not disclose the “device of claim 4 wherein the predetermined spectral range is 750 nm to 950 nm”.  Gora in an alternative embodiment discloses capturing imaging information using light in a range of 600-2000nm [0078].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the details of the alternative embodiment into the embodiment relied upon in claim 1 in order to configure the “device of claim 4 wherein one example broad spectral range is approximately 750 nm to approximately 950 nm” because it combines prior art elements according to known methods to yield predictable results, i.e. an exemplary rationale of a prima facie case of obviousness as described in MPEP 2143 I.
For claim 6, modified Gora discloses the “device of claim 1 wherein the wavelength dependent aberration comprises a chromatic aberration (Izatt: [0083] describes the correction of chromatic aberration)”.
For claim 9, 
Gora discloses 
a “device for obtaining optical coherence tomography (OCT) images from a subject (fig 1, 2; [0057-0060]) comprising: 
a miniature OCT imaging probe (capsule structure in fig 2, capable of being handheld and also insertable into a subject to image luminal organs [0014-0015]) configured to obtain images of the subject, wherein the miniature OCT capsule imaging probe is sized to obtain OCT images from within the subject; 
a micromotor beam scanner (fig 2; [0065] describes a driveshaft 200 as a requisite component of a motor which rotates the optical scanner components within the capsule); and 
diffraction optics ([0067] describes optics arrangements as including a diffractive optical element and/or a diffraction grating).
Gora does not disclose “diffraction optics configured to mitigate wavelength dependent aberration in the images obtained by the OCT capsule probe”.  Izatt teaches chromatic aberration in an OCT scanning system can be corrected with the use of a diffractive-refractive hybrid lens (DRHL; [0083])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Izatt into the invention of Gora in order to configure “diffraction optics configured to mitigate wavelength dependent aberration in the high-resolution images obtained by the OCT capsule probe” because it helps to correct chromatic aberration in an OCT scanning system ([0083]).
For claim 10, Gora discloses the “device of claim 9 wherein the diffraction optics comprise a diffractive lens (Izatt: DRHL; fig 9B; [0083])”.
For claim 11, Gora discloses the “device of claim 10 wherein the diffractive lens is positioned at a distal end of a compound lens within the OCT capsule imaging probe (Izatt: fig 10 shows the DRHL distal to the optical relay 408 as the compound lens and just proximal to the scanning subject)”.
For claim 12, Gora discloses the “device of claim 10 wherein the diffractive lens comprises a high diffraction efficiency over a broad spectral range ([0067] describes the diffraction as “to spectrally disperse different wavelength along different spatial locations”, meeting the limitation as interpreted and described in the 112 section above)”.
For claim 13, Gora does not disclose the “device of claim 12 wherein the predetermined spectral range is 750 nm to 950 nm”.  Gora in an alternative embodiment discloses capturing imaging information using light in a range of 600-2000nm [0078].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the details of the alternative embodiment into the embodiment relied upon in claim 1 in order to configure the “device of claim 4 wherein one example broad spectral range is approximately 750 nm to approximately 950 nm” because it combines prior art elements according to known methods to yield predictable results, i.e. an exemplary rationale of a prima facie case of obviousness as described in MPEP 2143 I.
For claim 14, Gora discloses the “device of claim 9 wherein the wavelength dependent aberration comprises a chromatic aberration (Izatt: [0083] describes the correction of chromatic aberration)”.
For claim 15, 
Gora discloses 
a “device for obtaining optical coherence tomography (OCT) images from a subject (fig 1, 2; [0057-0060]) comprising: 
a miniature OCT capsule imaging probe (capsule structure in fig 2, capable of being handheld and also insertable into a subject to image luminal organs [0014-0015]) configured to obtain images of the subject; 
“a fiber-optic rotary joint” ([0058] describes optical junction 130 as stationary or rotary).
diffraction optics ([0067] describes optics arrangements as including a diffractive optical element and/or a diffraction grating).
Gora does not disclose “diffraction optics configured to mitigate wavelength dependent aberration in the images obtained by the OCT capsule probe”.  Izatt teaches chromatic aberration in an OCT scanning system can be corrected with the use of a diffractive-refractive hybrid lens (DRHL; [0083])”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Izatt into the invention of Gora in order to configure “diffraction optics configured to mitigate wavelength dependent aberration in the high-resolution images obtained by the OCT capsule probe” because it helps to correct chromatic aberration in an OCT scanning system ([0083]).
For claim 16, Gora discloses the “device of claim 15 wherein the diffraction optics comprise a diffractive lens (Izatt: DRHL; fig 9B; [0083])”.
For claim 17, Gora discloses the “device of claim 16 wherein the diffractive lens is positioned at a distal end of a compound lens within the OCT capsule imaging probe (Izatt: fig 10 shows the DRHL distal to the optical relay 408 as the compound lens and just proximal to the scanning subject)”.
For claim 18, Gora discloses the “device of claim 16 wherein the diffractive lens comprises a predetermined diffraction efficiency over a predetermined spectral range ([0067] describes the diffraction as “to spectrally disperse different wavelength along different spatial locations”, meeting the limitation as interpreted and described in the 112 section above)”.
For claim 19, Gora does not disclose the “device of claim 18 wherein one (the) broad spectral range is 750 to 950 nm”. Gora in an alternative embodiment discloses capturing imaging information using light in a range of 600-2000nm [0078].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the details of the alternative embodiment into the embodiment relied upon in claim 1 in order to configure the “device of claim 4 wherein one example broad spectral range is approximately 750 nm to approximately 950 nm” because it combines prior art elements according to known methods to yield predictable results, i.e. an exemplary rationale of a prima facie case of obviousness as described in MPEP 2143 I.
For claim 20, Gora discloses the “device of claim 15 wherein the wavelength dependent aberration comprises a chromatic aberration (Izatt: [0083] describes the correction of chromatic aberration)”.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicant argues the invention’s diffraction optics are configure to mitigate wavelength dependent aberration and specifically argues the references Gora and Izatt do not relate to this purpose.
Gora is not relied upon for this teaching.
Izatt teaches diffraction optics with the exact same diffraction structure as the invention.  The left, fig 2 is the diffraction structure of the application, the right fig 9B is the diffraction structure of Izatt: 

    PNG
    media_image1.png
    557
    471
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    402
    468
    media_image2.png
    Greyscale

As their diffraction structures are the same, they are deemed to perform the same function, i.e. mitigate wavelength dependent aberration.  Applicant must provide specific arguments as to how the structure of Izatt does not perform the same function with the same structure.
Additionally, applicant argues that the combination of Izatt and Gora lack any teaching or motivation because they “both teach complete systems”.  This line of specious reasoning would result in any “complete system” never being modified for incremental improvements.
Applicant additionally argues “If it was obvious to make such a combination of Gora and Izatt, why are the only solutions available complicated and expensive”.  Applicant relies on the lack of a 102a1 reference found during a search and consideration of the invention where limited time is granted as justification and grounds for a patent.  This is not grounds for patentability (see MPEP).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795